internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-126725-02 date nov x a sub country date date date dear this letter responds to a letter dated date and subsequent correspondence written on behalf of x a and sub requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that sub be granted an extension of time for making an election to be treated as a disregarded_entity for federal tax purposes under sec_301_7701-3 facts according to the information submitted on date x acquired the stock of a a foreign_entity a had three subsidiaries one of which was sub elections to treat a and sub as disregarded entities were due no later than date a timely election was filed on behalf of a but not sub at the time the election was due x and its tax advisor believed that various assets a intended to sell to x and a related company were owned directly by a it was later discovered that those assets were owned instead by sub this led to x not being timely advised about the need to file an plr-126725-02 election to treat sub as a disregarded_entity this letter_ruling request was filed upon discovery by x’s tax advisor that the assets were owned by sub and that an election to treat sub as a disregarded_entity should have been filed at the same time the election was filed for a law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides in part that unless a foreign eligible_entity elects otherwise it is an association if all of its members have limited_liability sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the service_center designated on the form sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions plr-126725-02 based solely on the facts submitted and the representations made we conclude that sub has satisfied the requirements of sec_301_9100-3 as a result sub is granted an extension of time of sixty days from the date of this letter to file a properly executed form_8832 with the appropriate service_center effective date a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express no opinion as to sub 1's eligibility to request treatment as a disregarded_entity in accordance with sec_301_7701-3 this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the first and second listed authorized representative s heather c maloy sincerely associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
